—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 8, 1994, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his constitutional right to a speedy trial was violated. It is well established that in balancing the merits of such a claim, the court should consider "(1) *562the extent of the delay; (2) the reason for the delay; (3) the nature of the underlying charge; (4) whether or not there has been an extended period of pretrial incarceration; and (5) whether or not there is any indication that the defense has been impaired by reason of the delay” (People v Taranovich, 37 NY2d 442, 445). Applying these guidelines, we find that the defendant’s right to a speedy trial was not violated (see, People v Quiroz, 192 AD2d 730; People v Rosado, 166 AD2d 544).
In addition, the defendant was not denied a fair trial by the prosecutor’s delay in disclosing Rosario material. Although the trial proceedings had already commenced and the relevant witness had already testified, the defendant was not substantially prejudiced by the People’s late disclosure (see, People v Ranghelle, 69 NY2d 56, 62). Defense counsel was able to recross-examine the witness while in receipt of the delayed Rosario material and brought out several inconsistencies in his testimony (see, People v Robertson, 192 AD2d 682; People v Forrest, 163 AD2d 213).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Thompson and Luciano, JJ., concur.